1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     GARY LEONARD WETZEL,                          Case No. 3:18-cv-00114-MMD-CBC

10                                 Petitioner,                       ORDER
             v.
11
      WARDEN ISIDRO BACA, et al.,
12
                               Respondents.
13

14          Good cause appearing, it is ordered that Petitioner’s motion for enlargement of time

15   (first request) (ECF No. 16) is granted. Petitioner will have thirty days from the date of

16   entry of this order to file a response to the motion to dismiss (ECF No. 14).

17          DATED THIS 17th day of October 2018.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28
